Order issued December              ,2012




                                            In The




                                     No. 05-12-01598-CV


    DALLAS COUNTY SOUTHWESTERN INSTITUTE OF FORENSIC SCIENCES
             & MEDICAL EXAMINER DEPARTMENT, Appellant



                                  GLYNDA RAY, Appellee


                                           ORDER

       We GRANT appellant’s November 28, 2012 motion to stay the trial pending resolution of

this interlocutory appeal. We STAY the trial that is set to begin on January 14, 2013.




                                                                S. LANG